Name: Council Directive 77/504/EEC of 25 July 1977 on pure- bred breeding animals of the bovine species
 Type: Directive
 Subject Matter: trade policy;  means of agricultural production;  agricultural activity;  information technology and data processing
 Date Published: 1977-08-12

 Avis juridique important|31977L0504Council Directive 77/504/EEC of 25 July 1977 on pure- bred breeding animals of the bovine species Official Journal L 206 , 12/08/1977 P. 0008 - 0010 Finnish special edition: Chapter 3 Volume 9 P. 0049 Greek special edition: Chapter 03 Volume 19 P. 0058 Swedish special edition: Chapter 3 Volume 9 P. 0049 Spanish special edition: Chapter 03 Volume 13 P. 0024 Portuguese special edition Chapter 03 Volume 13 P. 0024 COUNCIL DIRECTIVE of 25 July 1977 on pure-bred breeding animals of the bovine species (77/504/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas cattle production occupies a very important place in Community agriculture, and satisfactory results depend to a large extent on the use of pure-bred breeding animals; Whereas most Member States have hitherto endeavoured, as part of their national breeding policies, to promote the production of livestock of a limited number of breeds meeting specific zootechnic standards ; whereas the breeds and standards vary from one Member State to another ; whereas these disparities hinder intra-Community trade; Whereas, if these disparities are to be removed, thereby increasing agricultural productivity in this sector, intra-Community trade in all pure-bred breeding animals must be progressively liberalized ; whereas complete liberalization of trade requires a later additional harmonization particularly regarding approval for breeding; Whereas it must be possible for the Member States to insist on pedigree certificates drawn up in accordance with a Community procedure being presented; Whereas implementing measures in certain technical areas should be taken ; whereas, for the adoption of such measures, a procedure should be provided for establishing close cooperation between Member States and the Commission within the Standing Committee on Zootechnics ; whereas, until the adoption of those implementing measures, the provisions which are at present in force in the areas in question must remain unchanged; Whereas it must be ensured that importation of pure-bred breeding animals of the bovine species from non-member countries cannot be carried out on conditions which are less severe than those applied within the Community, HAS ADOPTED THIS DIRECTIVE: Article 1 For the purposes of this Directive the following definitions shall apply: (a) pure-bred breeding animal of the bovine species : any bovine animal the parents and grandparents of which are entered or registered in a herd-book of the same breed, and which is itself either entered or registered and eligible for entry in such a herd-book; (1)OJ No C 76, 3.7.1974, p. 52. (2)OJ No C 116, 30.9.1974, p. 33. (b) herd-book : any book, register, file or data medium - which is maintained by a breeders' organization or association officially recognized by a Member State in which the breeders' organization or association was constituted, and - in which pure-bred breeding animals of a given breed of the bovine species are entered or registered with mention of their ancestors. Article 2 The Member States shall ensure that the following shall not be prohibited, restricted or impeded on zootechnical grounds: - intra-Community trade in pure-bred breeding animals of the bovine species, - intra-Community trade in the semen and embryos of pure-bred breeding animals of the bovine species, - the establishment of herd-books, provided that they comply with the requirements laid down pursuant to Article 6, - the recognition of organizations or associations which maintain herd-books, in accordance with Article 6, and - subject to Article 3, intra-Community trade in bulls used for artificial insemination. Article 3 The Council, acting on a proposal from the Commission, shall, before 1 July 1980, adopt Community provisions for the approval of pure-bred breeding animals of the bovine species for breeding. Until the entry into force of such provisions, approval of pure-bred breeding animals of the bovine species for breeding and approval of bulls to be used for artificial insemination as well as the use of semen and embryos shall remain subject to national law, on the understanding that that law may not be more restrictive than that applicable to pure-bred breeding animals of the bovine species, semen and embryos in the Member State of destination. Article 4 Breeders' organizations or associations officially recognized by a Member State may not oppose the entry in their herd-books of pure-bred breeding animals of the bovine species from other Member States provided that they satisfy the requirements laid down in accordance with Article 6. Article 5 Member States may require that pure-bred breeding animals of the bovine species and the semen or embryos from such animals shall be accompanied, in intra-Community trade, by a pedigree certificate which complies with a specimen drawn up in accordance with the procedure laid down in Article 8, particularly with regard to zootechnical performance. Article 6 1. The following shall be determined in accordance with the procedure laid down in Article 8: - performance monitoring methods and methods for assessing cattle's genetic value, - the criteria governing the recognition of breeders' organizations and associations, - the criteria governing the establishment of herd-books, - the criteria governing entry in herd-books, - the particulars to be shown on the pedigree certificate. 2. Until the entry into force of the provisions provided for in the first, second and third indents of paragraph 1: (a) the official checks referred to in the first indent of paragraph 1 carried out in each Member State and the herd-books in existence at present shall be recognized by the other Member States; (b) the recognition of breeders' organizations and associations shall continue to be governed by the rules at present in force in each Member State; (c) the introduction of new herd-books shall continue to meet the conditions at present in force in each Member State. Article 7 Until the implementation of Community rules on the subject, the conditions applicable to imports of pure-bred breeding animals of the bovine species from non-member countries must not be more favourable than those governing intra-Community trade. Member States shall not authorize the import of pure-bred breeding animals of the bovine species from non-member countries unless they are accompanied by a pedigree certificate certifying that they are entered or registered in a herd-book in the exporting non-member country. Proof must be provided that the animals are either entered or registered and eligible for entry in a herd-book in the Community. Article 8 1. Where the procedure laid down in this Article is to be used, matters shall without delay be referred by the Chairman, either on his own initiative or at the request of a Member State, to the Standing Committee on Zootechnics (hereinafter referred to as "the Committee") set up by the Council Decision 77/505/EEC. 2. Within the Committee the votes of Member States shall be weighted as provided in Article 148 (2) of the Treaty. The Chairman shall not vote. 3. The representative of the Commission shall submit a draft of the measures to be adopted. The Committee shall deliver its opinion on such measures within a time limit set by the Chairman according to the urgency of the matters concerned. Opinions shall be delivered by a majority of 41 votes. 4. The Commission shall adopt the measures and shall apply them immediately where they are in accordance with the opinion of the Committee. Where they are not in accordance with the opinion of the Committee or if no opinion is delivered, the Commission shall without delay propose to the Council the measures to be adopted. The Council shall adopt the measures by a qualified majority. If, within three months from the date on which the proposal was submitted to it, the Council has not adopted any measures, the Commission shall adopt the proposed measures and apply them immediately save where the Council has decided by a simple majority against those measures. Article 9 The Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 1 January 1979 at the latest and shall forthwith inform the Commission thereof. Article 10 This Directive is addressed to the Member States. Done at Brussels, 25 July 1977. For the Council The President H. SIMONET